HALL, Circuit Judge,
concurring:
I agree in all respects with the results achieved in the majority opinion. I write only to clarify what I perceive to be a misstatement of the law of pendent jurisdiction with regard to Johnson’s state tort claim.1 The majority identifies three factors which must be independently satisfied before pendent jurisdiction over a state claim is acquired by a federal court. The majority then holds that a failure to satisfy the factor which it describes as “prudential concerns” requires that Johnson’s state claim be dismissed for lack of subject matter jurisdiction.
To the extent the majority finds that jurisdiction over the defamation claim was lacking below, I must disagree. In my view, the question with regard to this issue turns not upon an inquiry into the district court’s power but rather into the limits of its discretion.
In order to exercise pendent jurisdiction over a question of state law, a federal court must have some colorable justification for applying its authority in a matter that would otherwise be entrusted solely to the sovereignty of the state. The Supreme Court in Gibbs found justification in circumstances where a federal and state claim share a “common nucleus of operative fact.” Subsequently, the Court in Aldinger added a requirement that the exercise of such jurisdiction not contravene the intent of Congress. On those two pillars, pendent jurisdiction rests.
The discussion of prudential concerns on which the majority relies is found in a paragraph in Gibbs in which the Supreme Court stated “[t]hat power need not be exercised in every case in which it is found to exist ... pendent jurisdiction is a doctrine of discretion, not of plaintiff’s right.” 383 U.S. at 726, 86 S.Ct. at 1139. Clearly, the Court’s statement that “[njeedless decisions of state law should be avoided” was made in the context of analyzing the proper exercise of an existing power. I believe it is incorrect, therefore, to say that prudential concerns alone could deprive the district court of subject matter jurisdiction. An absence of prudential concerns is simply not a jurisdictional prerequisite.
My conclusion on the scope of the district court’s jurisdiction does not, as I have indicated, require that I disagree with the decision to reverse the judgment on the state tort claim. The majority correctly notes that on the facts of this case, federal intrusion into an evolving area of North Carolina state law was needless. Assuming that jurisdiction was soundly based upon both a “common nucleus of operative fact”2 and an absence of contrary congressional intent, the exercise of that jurisdiction by the district court in this instance exceeded the sound limits of discretion. For that reason, I concur in the result reached by the majority.

. The majority characterizes this issue as involving a question of pendent party jurisdiction. From the discussion and the choice of cited authority, I believe it is clear, however, that the majority position is based upon an analysis of pendent claim jurisdiction.


. I believe that a strong argument can be made that there was an insufficient nexus of fact between Johnson's personal conflict with her supervisor and her discharge by the town’s policy making Board. Had the majority chosen to *409base its holding on the absence of jurisdiction on that point, I would have agreed. In light of my conclusion on the limits of discretion, I have chosen, however, not to explore that issue further.